Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment after Non-final office action filed on November 24, 2020 is acknowledged. New claim 40 has been added. Claims 16-17, 19-21, 23-29 and 31-40 are pending in this application.
Claims 19-21, 25-29 and 33-35 remain withdrawn.
Claims 16-17, 23-24, 31-32 and 36-40 are examined on the merits in this office action.
After further review, a second Non-final office action is set forth herein.

Maintained Rejection
35 U.S.C. 102(b)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16-17, 23-24, 31-32, 36-38 and 40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Freehauf patent (US Patent No. 7671034, published on 3/2/2010, filed with IDS). This rejection is maintained and modified to clarify the prior art teachings.
5.	Freehauf patent teaches “a stabilized premix feed of feed-like formulation that has an extended shelf-life due to a decrease of degradates of the active ingredient by controlling the amount of an already existing stabilizer in the formulation (see column 2, lines 53-57). The feed premix is used in the treatment of parasites in mammals, in particular swine and horses (see abstract). Freehauf patent teaches a premix for an animal feed that exhibits an extended shelf-life which comprises: a) a parasitically effective amount of at least one avermectin or milbemycin; b) a pharmaceutically acceptable excipient…a pharmaceutically acceptable carrier (see column 3, lines 18-39). Freehauf patent teaches that when the compounds are administered or dissolved or suspended in the drinking water, compositions are provided in which the active compounds are intimately dispersed in an inert carrier or diluent (see column 6, lines 32-36). Freehauf patent teaches that one of the many ivermectin compositions when stored for 3 months, e.g., 25°C/60% RH, when assayed, comprises ivermectin, its aglycone and its monosaccharide (see Table IV). Because ivermectin aglycone has the 
    PNG
    media_image1.png
    221
    208
    media_image1.png
    Greyscale
(see Figure 2, right bottom structure, and description), wherein R5 is –OH, R23 is H, this satisfies the compound of instant formula I: 
    PNG
    media_image2.png
    166
    159
    media_image2.png
    Greyscale
, wherein (i) R1 is –CH(CH3)CH2CH3, (ii) X is –CH2-CH2-, (iii) R2 is OH, and (iv) R3 is OH; and the composition also comprises ivermectin monosaccharide, which is a macrocyclic lactone parasitic agent and is NOT a compound of instant formula I, and not selamectin, meeting the limitation of instant claims 16-17, 23-24, 31-32, 36-37 and 38. The claims do not prohibit the presence of ivermectin due to the use of open transitional phrase “comprising” between the claims preamble and the body of the claim. Freehauf patent teaches a solution of ivermectin in methanol containing a strong acid such as 1% sulfuric acid and this reaction readily gives a good yield of the aglycone after 16 to 24 hours at room temperature. These 1 and the aglycone of ivermectin (see column 4, lines 31-35). The teachings of “readily gives a good yield of the aglycone” can be interpreted as aglycone of ivermectin is one of the major products.
	Since Freehauf patent teaches a method of treating parasitic infection in an animal and teaches avermectin or milbemycine derivatives including milbemycin, milbemycine oxime, abamectin, moxidectin, emamectin, eprinomectin, doramectin, selemectin and ivermectin (see column 6, lines 1-6), the patent anticipates instant claims 31-32, 36-38 and 40.
Additionally, the recitation of “wherein the compound of formula I is present in the composition in an amount sufficient to reduce resistance to the second active ingredient when administered to a subject as compared to the resistance…” in claims 16 and 40, recite an intended use. Intended use has not been given any patentable weight, since they do not further limit the compound. Furthermore, with respect to “wherein the compound of formula I is present in the composition in an amount sufficient to reduce resistance to the second active ingredient when administered to a subject as compared to the resistance (claims 16 and 40)” according to MPEP 2111.04: "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
	(A) “adapted to” or “adapted for” clauses;
	(B) “wherein” clauses; and 

	The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. <”. In the instant case, it is not deemed that the “wherein” clause limits the claim to particular structural features.
	With respect to the recitation, “wherein the compound of formula I is present in the composition in an amount sufficient” the amount of compound of formula I does not change the structure of the compound. 
With respect to the art rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ pharmaceutical composition differs and, if so, to what extent, from that of the discussed reference above, in terms of “the compound of formula I is present in the composition in an amount sufficient to resistance to the second active ingredient when administered to a subject as compared to the resistance when the second active ingredient is administered to the subject without the compound of formula I”. Therefore, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants.
Response to Applicant’s Arguments
6.	Applicant argues that “Freehauf’s animal feed is not a pharmaceutical composition with a pharmaceutically acceptable carrier. The typically carriers for feed listed at col. 6, ll. 45-52 of Freehauf are not “conventional” pharmaceutically acceptable carriers as reference in the specification and as claimed as a person of ordinary skill would understand this term. Freehauf does not refer to the feed carriers as being pharmaceutically acceptable.” Applicant further argues that “the amount of ivermectin aglycone that reduces resistance to ivermectin in the claimed example is higher than the amount of ivermectin (ivermectin IC50 by itself is 6.8                         
                            ±
                        
                     0.2 ng/ml)…” Applicant further argues that “Applicant should not have to include an amount because applicant’s claim applies to resistance to more drugs than just ivermectin and the amount can be deduced.” Applicant argues that “The Office did not respond to Applicant’s point in the prior response that the recitation of the effective amount to achieve a result distinguishes the undesired degradation products from the claimed composition.” Applicant argues that “the Office’s rationale on p. 5 that addresses a solution of ivermectin in methanol and a strong acid is also not established to be a pharmaceutical composition much less containing a pharmaceutically acceptable carrier that is suitable for administration to a subject.”
7.	Applicant’s arguments have been fully considered but have not been found persuasive. Freehauf patent explicitly teaches animal feed in a pharmaceutically acceptable excipient…a pharmaceutically acceptable carrier. Freehauf patent teaches that when the compounds are administered or dissolved or suspended in the drinking water, compositions are provided in which the active compounds are intimately 

35 U.S.C. 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


10.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
12.	Claims 16-17, 23-24, 31-32 and 36-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freehauf patent (US Patent No. 7671034, filed with IDS) in view of Sheriff et al (Parasitology, 2002, 125, 477-484, filed with IDS). This rejection is maintained and modified to clarify the prior art teachings.

supra. Freehauf patent teaches a premix for an animal feed that exhibits an extended shelf-life consisting essentially of: at least one avermectin compound (see claim 1), and wherein the avermectin is selected from the group consisting of ivermectin, abamectin, emamectin, eprinomectin, doramectin, moxidectin, and selamectin (see claim 2). 
The difference between the reference and the instant claims is that the reference does not teach the second active ingredient is selected from abamectin, dorametcin, eprinomectin, or milbemycin and that ivermectin is replaced by ivermectin aglycone.
14.	However, Sheriff et al teach ivermectin aglycone (IVM aglycone) has potency equal to, or better than the potency of ivermectin (IVM) (see Fig. 6, and Table 2, on pp. 481-482).
15.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Freehauf patent and Sheriff et al and use IVM aglycone and abamectin, doramacetin, eprinomectin, or a milbemycin as the avermectin compound for premix for an animal feed as a pharmaceutical composition. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Sheriff et al teach that IVM aglycone has potency equal to or better than the potency of ivermectin (IVM), and Freehauf teaches the animal feed can have at least one avermectin compounds selected from the group consisting of ivermectin, alamectin, emamectin, eprinomectin, doramectin, moxidectin, and selamectin. The selection of any of these known avermectin compounds to prepare an animal feed pharmaceutical composition comprising ivermectin aglycone, and abamectin, doramectin, or eprinomectin would be within the level of ordinary skill in the art.


Response to Applicant’s Arguments
16.	Applicant argues that “ivermectin aglycone is an undesired metabolite in Freehauf, whose invention is a formulation resulting in low degradation/conversion of ivermectin. As such, there is no reason in Freehauf to add an undesired contaminant in place of ivermectin or in addition to another abamectin compound.”
17.	Applicant’s arguments have been fully considered but have not been found persuasive. As indicated in the rejection supra, Sheriff et al teach that IVM aglycone has potency equal to or better than the potency of ivermectin (IVM). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sheriff et al teach a motivation to combine, since the IVM aglycone shows equal or more potency than IVM. Therefore, one would at least expect equal or better potency with IVM aglycone.
Therefore, the rejection is deemed to be proper and is maintained.
35 U.S.C. 112, first paragraph
18.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

19.	Claims 31 and 36 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating infections and cancers that express ATP-binding cassette (ABC) transporters, does not reasonably provide enablement for TREATMENT OF ALL CANCERS or epilepsy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The treatment of cancer generally cannot possibly be considered enabled.
As a general rule, enablement must be commensurate with the scope of claim language.  MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation'."  In re Wriqht, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added).  The "make and use the full scope of the invention without undue experimentation" language was repeated in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is a legitimate rejection."  The principle was explicitly affirmed most recently in Auto. Tech. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).  See also In re Cortriqht, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.  Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444.



(1) The nature of the invention and (5) The breadth of the claims:
The instant claims are drawn to a method of treatment of infections, cancers that are resistant to chemotherapies other than those involving use of the medicament of claim 16, or epilepsy, which comprises administering to a subject in need of such treatment a medicament comprising a compound of formula I.  Claim 31 is very broad and inclusive of all cancer and all compositions of compounds of formula I, including ivermectin.  
Cancer is not a single disease, or cluster of closely related disorders.  There are hundreds of cancers, which have in common only some loss of controlled cell growth.  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  Different cancers have different properties.  There are many cellular and molecular factors, for example, more than 100 oncogenes, associated with cancer.  Cancer can occur in pretty much every part of the body.  Here are some assorted categories of cancer: CNS cancers, leukemia, carcinomas of the liver, lung and pleural cancers, thyroid cancers, cancers of the skin cells, colorectal cancers, renal carcinoma, prostate cancer, penile carcinoma, the carcinomas of the extrahepatic bile ducts, breast cancers, ovarian cancers, testicular cancers, paratesticular cancers (cancers of the spermatic cord, epididymis, vestigial remnants, and tunica vaginalis), cancers of the vulva, vaginal cancers, endometrial carcinomas, stomach cancers, cancer of the esophagus, cancers of the spleen, salivary gland carcinomas, cancers of the heart (including pericardium, valves, etc.), odontogenic tumors, cancers of the oral cavity and oropharynx, cancers of the lymph glands, cancers of the adrenal glands, cancer of the eye, cervical cancers, 

(2) The state of the prior art and (4) The predictability or unpredictability of the art: 
The art of using pharmaceuticals for the treatment of cancers that are resistant to chemotherapies other than those involving use of medicament comprising the compound of formula I, or epilepsy are highly unpredictable. This is evidenced by Komarova et al (PNAS, July 5, 2005, 9714-9719, previously cited and enclosed). Komarova et al teach “for cancers with high turnover rates, combination therapy is less likely to yield an advantage over single-drug therapy” (see abstract, lines 9-11). Further, concerning epileptic dogs, Mitchell et al (Dalmatian Club of America- A Basic Overview of Seizures Their Cause and Treatment, 5/23/2003) teach “Avoid products containing Ivermectin” (see the last page, lines 2-3). 
While the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regard to treating cancer broadly is underdeveloped.  In particular, there is no known anticancer agent that is effective 
With regard to cancer treatment, Bally et al (US 5595756) state, "Despite enormous investments of financial and human resources, no cure exists for a variety of diseases. For example, cancer remains one of the major causes of death. A number of bioactive agents have been found, to varying degrees, to be effective against tumor cells. However, the clinical use of such antitumor agents has been highly compromised because of treatment-limiting toxicities" (col. 1, lines 17-24). Multiple references indicate unpredictability in cancer treatment (see for example, US 2017/0290882, US 2017/0360955). For example, US 2017/0290882 indicate that “cancer treatment is unpredictable in advance” (see paragraph [0037], for example). US 2017/0360955 indicates that “most drugs used in cancer treatment are very hydrophobic, resulting in an unpredictable and mostly unfavorable aggregation…” (see paragraph [0014], for example). 
Hait (Nature, April 2010, 9: 253-254) teaches that “The anticancer drug discovery process often begins with a promising target; however, there are several reasons why the eventual outcome for a particular cancer target may be disappointing…First, many target lie within signal transduction pathway that are altered in cancer…Second, target 
Sporn et al (Carcinogenesis, 2000, 21, pages 525-530) teach the magnitude of mortality of cancers and that mortalities are in fact still rising and that new approaches to a variety of different cancer are critically needed.  Sporn et al also teach that "given the genotype and phenotype heterogeneity of advanced malignant lesions as they occur in individual patients, one wonders just exactly what are the specific molecular and cellular targets for the putative cure."
Furthermore, arts indicate the difficulties in going from in vitro to in vivo for drug development for treatment of cancers.  Auerbach et al (Cancer and Metastasis Reviews, 2000, 19, pages 167-172) indicates that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response.  For example, the 96 well rapid screening assay for cytokinesis was developed in order to permit screening of hybridoma supernatants... In vitro tests in general have been limited by the availability of suitable sources for endothelial cells, while in vivo assays have proven difficult to quantitate, limited in feasibility, and the test sites are not typical of the in vivo reality (see p. 167, left column, 1st paragraph).  Gura T (Science, 1997, 278, pages 1041-1042) indicates that "the fundamental problem in drug discovery for cancer is that the model systems are not predictive at all" (see p. 1, 2nd paragraph).  Furthermore, Gura T indicates that the results of xenograft screening turned out to be not much better than those obtained with th paragraph).  Further, when patient's tumor cells in Petri dishes or culture flasks and monitor the cells' responses to various anticancer treatments, they don't work because the cells simply fail to divide in culture, and the results cannot tell a researcher how anticancer drugs will act in the body (see p. 3, 7th paragraph).  Furthermore, Jain RK (Scientific American, July 1994, 58-65) indicates that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain (see p. 58, left most column, 1st paragraph).  Further, Jain RK indicates that to eradicate tumors, the therapeutic agents must then disperse throughout the growths in concentrations high enough to eliminate every deadly cells...solid cancers frequently impose formidable barriers to such dispersion (see p. 58, bottom of the left most column continuing onto the top of the middle column).  Jain RK indicates that there are 3 critical tasks that drugs must do to attack malignant cells in a tumor: 1) it has to make its way into a microscopic blood vessel lying near malignant cells in the tumor, 2) exit from the vessel into the surrounding matrix, and 3) migrate through the matrix to the cells. Unfortunately, tumors often develop in ways that hinder each of these steps (see p. 58, bottom of right most column).  Thus, the art recognizes that going from in vitro studies to in vivo studies for cancer drug developments are difficult to achieve.
Given Bally et al teaching of treatment-limiting toxicities in clinical use, the teachings of US 2017/0290882 indicating that “cancer treatment is unpredictable in advance” (see paragraph [0037], for example), and US 2017/0360955 indicates that 
With specific reference to cancer, Exparte Kranz, 19 USPQ2d 1216, 1219 notes the "general unpredictability of the field [of] ...anti-cancer treatment." In re Application of Hozumi et al, 226 USPQ 353 notes the "fact that the art of cancer chemotherapy is highly unpredictable".  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved," and In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

(3) The relative skill of those in the art:
Taken as a whole, the skill level in oncology must be considered as low.  "It should be noted that oncology has the lowest success rates of any therapeutic area."  Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431.  There is even some understanding why this is so.  Preclinical testing relies on immortal in vitro cell lines, but "Cell lines derived under artificial conditions and propagated for decades are not likely to be realistic, or to provide meaningful targets." (page 428).  The next step is animal models, but "Preclinical efficacy models in cancer drug discovery ... are usually rodent models bearing a transplantable tumor.  Yet the vast majority of these investigational drugs fail to meet their pre-specified clinical benefit or efficacy endpoints ... The predictive quality of standard animal models has been assessed in a retrospective analysis, with the conclusion that tumor specificity does not translate from laboratory to clinic.  Human tumor xenografts that present tumors of a particular histology and tissue of origin do not predict for clinical activity in that tumor." (page 427).  In other words, successful animal tests with human tumor xenografts with cancer X do not predict success in humans with cancer X.  The obvious limitations of subcutaneously transplanted xenografts are a) that they do not reside in the same anatomical site as the corresponding tumor in patients; b) that these generally do not metastasize (which is usually how cancers commonly kill patients); c) that the blood vessels and stroma are of mouse, not human, origin; and d) that the cells used are from 
Many mechanisms have been proposed over the decades as methods of treating the assorted cancers generally.  Cytotoxic agents could be applied directly to the tumors cells, directly killing them.  Immunotherapy involves stimulating the patient's immune system to attack the cancer cells, either by immunization of the patient, in which case the patient's own immune system is trained to recognize tumor cells as targets, or by 
Specifically, the prior art knows that there never has been a compound capable of treating cancers generally. "The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally." (<http:/www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1).  A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353: "In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer.  Cancer is not a simple disease, nor is it even a single disease, but a 
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology.  This has not resulted in finding any treatment for tumors generally.  Indeed, the existence of such a "silver bullet" is contrary to our present understanding in oncology.  This is because it is now understood that there is no "master switch" for cancers generally; cancers arise from a bewildering variety of differing mechanisms.  Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known.  This is true in part because cancers arise from a wide variety of sources, primarily a wide variety of failures of the body's cell growth regulatory mechanisms, but also such external factors such as viruses (an estimated at least 20% are of viral origin e.g. Human papillomavirus, EBV, Hepatitis B and C, HHV-8, HTLV-1 and other retroviruses, and quite possibly Merkel cell polyomavirus, and there is some evidence that CMV is a causative agent in glioblastoma), exposure to chemicals such as tobacco tars, excess alcohol consumption (which causes hepatic cirrhosis, an important cause of HCC), ionizing radiation, and unknown environment factors.
Accordingly, there is substantive "reason for one skilled in the art to question the objective truth of the statement of utility or its scope" (In re Lanqer, 183 USPQ 288, 297).
In re Novak, 134 USPQ 335,337-338, says "unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them."  There is no such evidence in this case.  Likewise, In re Cortriqht, 49 USPQ2d 1464, states: "Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient" does what the specification surmises that it does.  That is exactly the case here.  Even if applicants' assertion that all types of cancer in general could be treated with these compounds were plausible--- which it is not ---, that would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: "If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success."
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus depends on the particular cancer involved.  There are some cancers where the chemotherapy skill level is high and there are multiple successful chemotherapeutic treatments.  The mechanism in these situations, however, is not necessarily the same as is alleged for these compounds.
One skilled in the art knows that chemotherapy of brain tumors is especially difficult.  This is because 1) the blood-brain barrier, which is often intact in parts or all of a brain tumor, will block out many drugs, as it is the purpose of the blood-brain barrier to protect the brain from alien chemicals, and 2) CNS tumors are characterized by marked 
Cartilage tumors do not respond to chemotherapy, nor, generally, do cancerous teratomas.  Of the thyroid cancers, only one (anaplastic thyroid cancer) can be treated with anticancer agents.  The other are treated with radioactivity, surgery, or thyroid suppression hormones.  Lymphomas of the stomach are not commonly treated with anti-cancer agents per se, but instead, surgery or radiation and antibiotic therapy (e.g. amoxicillin, metronidazole, bismuth, omeprazole) are the primary treatments.  Neuroendocrine tumors of the cervix generally do not respond to chemotherapy.  A number of sarcomas, including alveolar soft part sarcoma (ASPS), retroperitoneal sarcoma, most liposarcomas, and the assorted chondrosarcomas, are generally considered not to respond to chemotherapy; no chemotherapeutic agent has been established as effective.  Aggressive NK cell leukemia is considered to be untreatable 
(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
The specification does not enable any person skilled in the art to which it pertains (i.e. chemotherapy and treatment of cancer) to make and/or use the invention commensurate in scope with the claims.  The lack of adequate guidance from the specification or prior art with regard to the actual method of treating ALL cancers and treating epilepsy with administering a pharmaceutical composition comprising the compound of formula I. Applicants fail to provide the guidance and information required to ascertain which particular type of cancer the claimed anticancer agent will be effective against without resorting to undue experimentation.  Applicant's limited disclosure is noted but is not sufficient to justify claiming all cancers broadly.  
Absent a reasonable a priori expectation of success for using a specific chemotherapeutic agent/combination to treat any particular type of cancer, one skilled in the art would have to extensively test many various tumor types.  Since each prospective embodiment, and indeed future embodiments as the art progresses, would have to be empirically tested, and those which initially failed tested further, an undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
The amount of direction or guidance presented in the specification is very limited.  The specification and the drawings disclose effect of the pharmaceutical composition comprising the compound of formula I on murine Pgp, nematode Pgp GABA(A) receptor expressed by Xenopus oocytes, human lymphoma parental CEM cells, multidrug 
As described above, Bally et al (US 5595756) state, "Despite enormous investments of financial and human resources, no cure exists for a variety of diseases. For example, cancer remains one of the major causes of death. A number of bioactive agents have been found, to varying degrees, to be effective against tumor cells. However, the clinical use of such antitumor agents has been highly compromised because of treatment-limiting toxicities" (col. 1, lines 17-24). Multiple references indicate unpredictability in cancer treatment (see for example, US 2017/0290882, US 2017/0360955). For example, US 2017/0290882 indicate that “cancer treatment is unpredictable in advance” (see paragraph [0037], for example). US 2017/0360955 indicates that “most drugs used in cancer treatment are very hydrophobic, resulting in an unpredictable and mostly unfavorable aggregation…” (see paragraph [0014], for example). 
Hait (Nature, April 2010, 9: 253-254) teaches that “The anticancer drug discovery process often begins with a promising target; however, there are several reasons why the eventual outcome for a particular cancer target may be disappointing…First, many target lie within signal transduction pathway that are altered in cancer…Second, target overexpression is often overrated…Another confounding factor is that cancer is more than a disease of cancer cells, as alterations in somatic or germline genome, or both create susceptibilities to transformational changes in cells and in the microenvironment that ultimately cooperate to form a malignant tissue (see p. 253).

Furthermore, arts indicate the difficulties in going from in vitro to in vivo for drug development for treatment of cancers.  Auerbach et al (Cancer and Metastasis Reviews, 2000, 19:167-172) indicates that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response.  For example, the 96 well rapid screening assay for cytokinesis was developed in order to permit screening of hybridoma supernatants... In vitro tests in general have been limited by the availability of suitable sources for endothelial cells, while in vivo assays have proven difficult to quantitate, limited in feasibility, and the test sites are not typical of the in vivo reality (see p. 167, left column, 1st paragraph).  Gura T (Science, 1997, 278(5340): 1041-1042, encloses 1-5) indicates that "the fundamental problem in drug discovery for cancer is that the model systems are not predictive at all" (see p. 1,2nd paragraph).  Furthermore, Gura T indicates that the results of xenograft screening turned out to be not much better than those obtained with the original models, mainly because the xenograft rumors don't behave like naturally occurring tumors in humans--they don't spread to other tissues, for example (see p. 2, 4th paragraph).  Further, when patient's tumor cells in Petri dishes or culture flasks and monitor the cells' responses to various anticancer treatments, they don't work because the cells simply in vitro studies to in vivo studies for cancer drug developments are difficult to achieve.
Given Bally et al teaching of treatment-limiting toxicities in clinical use, Sporn's teaching that the cancer progression is heterogeneous as it progresses, both in genotype and phenotype, Auerbach et al teaching that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response, Gura's teaching that the models are unpredictable, and Jain's teaching that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the 
Thus, the art recognizes that going from in vitro studies to in vivo studies for cancer drug developments are difficult to achieve.

(8) The quantity of experimentation necessary:
Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1, 2, 3 and 5, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

	
Response to Applicant’s Arguments

20.	Applicant argues that “Three are numerous patents for the treatment of cancer based on animal data or even in vitro data. Applicant claims treating drug resistant cancer.” Applicant argues that “Applicant has shown that drug resistance to vinblastine, a chemotherapeutic anti-cancer drugs, in tumor cells (human lymphoma) is partially inhibited by IVM aglycone/monosaccharide, which inhibits the MDR transporters.” Applicant argues that “…the addition of effective amounts of IVM-aglycone/IVM-
21.	Applicant’s arguments have been fully considered but have not been found persuasive. First, each patent is examined on case by case. In the instant application, the Applicant is enabled to treating cancers that are resistant to chemotherapies, wherein the cancers express ATP-binding cassette (ABC) transporters, but is not enabled for treating ALL cancers that are resistant to chemotherapies. As described, supra, cancer is not a single disease, or cluster of closely related disorders.  There are hundreds of cancers, which have in common only some loss of controlled cell growth.  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  Different cancers have different properties.  There are many cellular and molecular factors, for example, more than 100 oncogenes, associated with cancer.  Cancer can occur in pretty much every part of the body. In case of the cited Ex parte Martin Gleave et al (13/404741 decision), the method claim was drawn to “A method of treating a cancer that expresses clusterin, comprising administering…” In this case, the cancer type of defined by a cancer that expresses clusterin. Therefore, it did not cover ALL types of cancers. As Hait et al, for example, indicates, “The anticancer drug discovery process often begins with a promising target; however, there are several reasons why the eventual outcome for a particular cancer target may be disappointing…First, many target lie within signal transduction pathway that are altered in cancer…Second, target overexpression is often overrated…Another confounding factor is that cancer is more 

New Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
22.	Claims 17 and 36 are objected to for the following minor informalities: Claim 17 recites the following: 
    PNG
    media_image3.png
    573
    742
    media_image3.png
    Greyscale
First, there appears to be a term “wherein” missing from the claim in between formula I at line 1 and (i). Additionally, X variable is defined as –CH2-CH2-, R2 is defined as –OH and R3 is defined as OH. However, in the structure of (Ia) above has the R2 as –OH and R3 as OH, but X is represented by “X” not  –CH2-CH2-. Applicant is suggested to amend the formula (Ia) to have the X as –CH2-CH2- in the structure.
In claim 36, here appears to be a term “wherein” missing from the claim in between formula I at line 5 and (i). Applicant is suggested to correct these claims.
23.	Applicant is advised that should claims 16-17 be found allowable, claim 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both 


New Rejections
35 U.S.C. 112, second paragraph
24.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


25.	Claims 16-17, 23-24, 31-32, 36 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
26.	Claim 16 recites the limitation "said medicament" in line 16 of claim 16.  There is insufficient antecedent basis for this limitation in the claim. The preamble of the instant claim 16 recites, “A pharmaceutical composition”. The preamble of claim 16 does not recite a medicament. Therefore, there is lack of antecedent basis.
27.	Claims 17, 23-24, 31-32, 36 and 38-39 recite the limitation “the medicament according to claim 16”. There is insufficient antecedent basis for this limitation in the claim. The preamble of the instant claim 16 recites, “A pharmaceutical composition”. 


Improper Markush
28.	  Claim 31 is rejected on the judicially created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F. 2d 716, 721-22 (CCPA 1980) and Ex parte Hazumi, 3 USPQ 2d 1059, 1060 (BPAI 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The diseases claimed do not share a common patient population and a substantial feature. For example, infections, cancers and epilepsy do not share common patient population and share common diseases of the organs. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).
CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654